Citation Nr: 1626471	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-26 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 18, 2009, for a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active duty service from July 1968 to July 1970.  He died on October [redacted], 2009.  The appellant is his surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

In June 2014 (and again in a June 2016 statement from her representative), prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wished to "withdraw the appeal requested under Substitution of Claimant."  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in June 2014 (and again in a June 2016 statement from her representative), the appellant indicated that she wished to "withdraw the appeal requested under Substitution of Claimant."  

Inasmuch as the appellant has withdrawn her appeal in the matter of an effective date earlier than March 18, 2009, for a 70 percent rating for PTSD, there remain no allegations of errors of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed


ORDER

The appeal is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


